Case 2:16-cv-07721-BRM-JAD Document 347 Filed 07/23/20 Page 1 of 3 PageID: 10571



   Charles H. Chevalier
   J. Brugh Lower
   GIBBONS P.C.
   One Gateway Center
   Newark, New Jersey 07102
   (973) 596-4500

   Counsel for Plaintiffs
   Adapt Pharma Operations Limited,
   Adapt Pharma Inc.,
   Adapt Pharma Limited, and
   Opiant Pharmaceuticals, Inc.


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



   ADAPT PHARMA OPERATIONS
   LIMITED, ADAPT PHARMA INC., ADAPT
   PHARMA LIMITED, and OPIANT
   PHARMACEUTICALS, INC.,

                         Plaintiffs,                     Civil Action No. 16-7721 (BRM)(JAD)
                                                                     (Consolidated)
          v.

   TEVA PHARMACEUTICALS USA, INC.
   and TEVA PHARMACEUTICALS
   INDUSTRIES LTD.,

                         Defendants.



                              PLAINTIFFS’ NOTICE OF APPEAL

         Notice is hereby given that Plaintiffs Adapt Pharma Operations Limited, Adapt Pharma

  Inc., Adapt Pharma Limited, and Opiant Pharmaceuticals, Inc., appeal to the United States Court

  of Appeals for the Federal Circuit from this Court’s Final Judgment (ECF No. 346), Opinion

  (ECF No. 341, 344), and Order (ECF No.. 342) in the above-captioned case; from any and all

  adverse rulings incorporated in, antecedent to, or ancillary to the Final Judgment; and from any
Case 2:16-cv-07721-BRM-JAD Document 347 Filed 07/23/20 Page 2 of 3 PageID: 10572



  and all adverse interlocutory orders, judgments, decrees, decisions, rulings, and opinions,

  including but not limited to the Opinion and Order, that merged into and became part of the Final

  Judgment, that shaped the Final Judgment, that are related to the Final Judgment, or upon which

  the Final Judgment is based. The Final Judgment was entered in this action on June 26, 2020.



  Date: July 23, 2020                                  Respectfully submitted,
  Newark, New Jersey

  Of Counsel:                                          s/ Charles H. Chevalier_____
                                                       Charles H. Chevalier
  Jessamyn S. Berniker                                 J. Brugh Lower
  Ana C. Reyes                                         GIBBONS P.C.
  David M. Krinsky                                     One Gateway Center
  David H. Horniak                                     Newark, New Jersey 07102
  Jessica Palmer Ryen                                  (973) 596-4611
  Anthony Sheh                                         cchevalier@gibbonslaw.com
  Kevin Hoagland-Hanson                                jlower@gibbonslaw.com
  Youlin Yuan
  WILLIAMS & CONNOLLY LLP                              Counsel for Plaintiffs
  725 Twelfth Street, N.W.                             Adapt Pharma Operations Limited,
  Washington, DC 20005                                 Adapt Pharma Inc.,
  (202) 434-5000                                       Adapt Pharma Limited, and
                                                       Opiant Pharmaceuticals, Inc.
  Counsel for Plaintiffs
  Adapt Pharma Operations Limited,
  Adapt Pharma Inc., and
  Adapt Pharma Limited

  Robert Green
  Caryn Borg-Breen
  Jessica Tyrus Mackay
  GREEN, GRIFFITH & BORG-BREEN LLP
  City Place, Suite 3900
  676 N. Michigan Avenue
  Chicago, IL 60611
  (312) 883-8000

  Counsel for Plaintiff
  Opiant Pharmaceuticals, Inc.




                                                   2
Case 2:16-cv-07721-BRM-JAD Document 347 Filed 07/23/20 Page 3 of 3 PageID: 10573



                                CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2020, true and correct copies of PLAINTIFF’S NOTICE

  OF APPEAL were caused to be served via electronic mail and ECF upon all counsel of record.



                                                   s/ Charles H. Chevalier___________
                                                   Charles H. Chevalier




                                               3
